Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2129
                       Lower Tribunal No. 18-22700
                          ________________


                         Kathleen Mary Oliver,
                                  Appellant,

                                     vs.

                         Mariano Juan Oliver,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Marcia Del Rey, Judge.

     Easley Appellate Practice PLLC, and Dorothy F. Easley; Raquel A.
Rodriguez & Associates, and Raquel A. Rodriguez, for appellant.

     Alvarez, Feltman, Da Silva, & Costa, PL, and Susana Rodriguez and
Paul B. Feltman, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Sordo v. Camblin, 130 So. 3d 743, 744 (Fla. 3d DCA

2014) (“We review a trial court's modification of timesharing for an abuse of

discretion, and we must affirm if the trial court's order is supported by

competent substantial evidence”); Lewis v. Juliano, 242 So. 3d 1146, 1148

(Fla. 4th DCA 2018) (“A trial court’s ruling on a timesharing issue is reviewed

for an abuse of discretion”). See also Empire World Towers, LLC v. CDR

Creances, S.A.S., 89 So. 3d 1034 (Fla. 3d DCA 2012) (holding trial court’s

adoption of party’s proposed order “did not run afoul of” Perlow v. Berg-

Perlow, 875 So. 2d 383 (Fla. 2004), noting there were no inconsistencies

between the adopted order and the trial court’s earlier oral pronouncement

and the other party was provided a meaningful opportunity to offer comments

or objections); Dickson v. Curtis, No. 3D21-1086, 2022 WL 385929 at *3 (Fla.

3d DCA Feb. 9, 2022) (holding trial court did not delegate its decision-making

authority by adopting a party’s proposed order, and noting that Perlow “did

not prohibit a trial judge from adopting verbatim the proposed order of one

of the parties,” but did “caution that a party’s proposed order ‘cannot

substitute for a thoughtful and independent analysis of the facts, issues, and

law by the trial judge’”) (quoting Perlow, 875 So. 2d at 390).




                                      2